Exhibit 10.2




Subscription Agreement




Broadcast International, Inc.
7050 Union Park Avenue
Suite 600
Salt Lake City, Utah  84047




Ladies and Gentlemen:




The undersigned (the “Investor”) hereby confirms and agrees with you as follows:




1.

The subscription terms set forth herein (this “Subscription Agreement”) are made
as of the date set forth below between Broadcast International, Inc., a Utah
corporation (the “Company”), and the Investor.  




2.

As of the Closing (as defined below) and subject to the terms and conditions
hereof, the Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor in the aggregate
that number of shares (the “Shares”) of the Company’s common stock, par value
$0.05 per share (the “Common Stock”), as is set forth on the signature page
hereto (the “Signature Page”), together with detachable warrants to purchase
shares of Common Stock substantially in the form of Exhibit A hereto (the
“Warrants”), which Warrants shall be immediately exercisable and not subject to
repurchase or call by the Company, with such Shares and Warrants to be sold in
units (the “Units”; the Shares, Warrants, shares of Common Stock issuable upon
the exercise of the Warrants, additional warrants issuable hereunder and/or the
shares of Common Stock issuable upon the exercise of such additional warrants
are referred to herein as “Securities”) compromising two (2) Shares and one (1)
Warrant each.  The Investor acknowledges that the offering is not a firm
commitment underwriting and that the Closing will not occur unless the Company
has received Subscription Agreements for Units in the aggregate principal amount
of at least $10,000,000.  




3.

The completion of the purchase and sale of the Units shall occur at a closing
(the “Closing”) which, in accordance with Rule 15c6-1 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), is expected to
occur on or about December 23, 2010.  At the Closing, (a) the Company shall
cause the Escrow Agent (as defined below) to release to the Investor the Shares
and Warrants being purchased by the Investor, and (b) the aggregate purchase
price for the Units being purchased by the Investor, less certain fees and
expenses to be paid on behalf of the Company, will be delivered by or on behalf
of the Investor to the Company.  




a.

Delivery of Funds.  No later than one (1) business day after the execution of
this Agreement by the Investor and the Company, the Investor shall remit by wire
transfer the amount of funds equal to the aggregate purchase price for the Units
being purchased by the Investor to the following account (the “Escrow Account”)
designated by the Company and the Philadelphia Brokerage Corporation, as
placement agent (the “Placement Agent”) pursuant to the terms of that certain
Escrow Agreement (the “Escrow Agreement”) dated as of December 16, 2010 by and
among the Company, the Placement Agent and The Bryn Mawr Trust Company (the
“Escrow Agent”):




The Bryn Mawr Trust Company

ABA # 031908485
A/C # 069-6964 Trust Funds
FFC A/C # 801646000
Acct Name:  BMTC as Escrow Agent for PBC/BCST




Such funds shall be held in an escrow account until the Closing and delivered by
the Escrow Agent on behalf of the Investors to the Company upon the
satisfaction, in the sole judgment of the Placement Agent, of the Company
closing conditions set forth herein.  The Placement Agent shall have no rights
in or to any of the escrowed funds, unless the Placement Agent and the Escrow
Agent are notified in writing by the Company in connection with the Closing that
a portion of the escrowed funds shall be applied to the Placement Fee (as
defined below).  The Company and the Investor agree to indemnify and hold the
Escrow Agent harmless from and against any and all losses, costs, damages,
expenses and claims (including, without limitation, court costs and reasonable
attorneys fees) (“Losses”) arising under this Section 3 or otherwise with
respect to the funds held in escrow pursuant hereto or arising under the Escrow
Agreement, unless such Losses resulted directly from the willful misconduct or
gross negligence of the Escrow Agent.





--------------------------------------------------------------------------------




b.

Delivery of Shares and Warrants.  At least one (1) business day prior to the
Closing, the Company shall deliver to the Escrow Agent certificates representing
the Shares and the Warrants.  On the day of the Closing, the Escrow Agent shall
deliver the certificates representing the Shares and the Warrants to the
Investor by overnight courier to the address designated by the Investor on the
signature page of this Subscription Agreement.




4.

The offering and sale of the Units are being made pursuant to the Offering
Memorandum (as defined below).  The Investor acknowledges that the Company
intends to enter into subscriptions, which the Company represents will be in
substantially the same form as this Subscription Agreement, with certain other
investors and intends to offer and sell (the “Offering”) Units with a minimum
aggregate offering price of $10,000,000 and a maximum aggregate offering price
of up to $15,000,000 pursuant to the Offering Memorandum.  The Company may
accept or reject this Subscription Agreement or any one or more other
subscriptions with other investors in its sole discretion.  




5.

The Company has entered into an engagement letter, dated November 23, 2010 (the
“Engagement Letter”) with Philadelphia Brokerage Corporation (the “Placement
Agent”), which will act as the Company’s Placement Agent with respect to the
Offering and receive a fee (the “Placement Fee”) in connection with the sale of
the Units equal to eight percent (8.0%) of the aggregate offering price of the
Units, plus the issuance to the Placement Agent of 40,000 shares of Common Stock
for each $1 million of aggregate offering price of Units sold in the offering.
 The Company will reimburse the Placement Agent for its expenses and for the
fees of its outside counsel, such fees not to exceed $50,000 in the aggregate.

 

6.

The obligations of the Company to complete the transactions contemplated by this
Subscription Agreement shall be subject to the satisfaction of the following
conditions:




a.

the acceptance by the Company of this Subscription Agreement (as may be
indicated by the Company’s execution of the Signature Page hereto);




b.

the receipt by the Company of the purchase price for the Units being purchased
hereunder as set forth on the Signature Page; and




c.

the accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date.




7.

The Investor’s obligation to purchase the Units shall be subject to the
satisfaction of the following conditions:




a.

the Placement Agent not having terminated the Engagement Letter;




b.

no action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any governmental agency or body which
would, as of the Closing Date, prevent the issuance or sale of the Units; and no
injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued as of the Closing
Date which would prevent the issuance or sale of the Units;  




c.

subsequent to December 15, 2010, (i) neither the Company nor any of its
subsidiaries (each, a “Subsidiary” and collectively, the “Subsidiaries”) has
sustained any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth in the Company’s periodic reports and other information filed
with the Securities and Exchange Commission, (ii) there has not been any change
in the capital stock (other than a change in the number of outstanding shares of
Common Stock due to the issuance of shares upon the exercise of outstanding
options or warrants or the conversion of convertible indebtedness), or material
change in the short-term debt or long-term debt of the Company or any Subsidiary
(other than in connection with the proposed restructuring of that certain
indebtedness in the aggregate principal amount of $15,000,000 owed to Castlerigg
Master Investments Ltd. and/or that certain indebtedness in the aggregate
principal amount of $1,000,000 owed to Leon Frenkel, as described in the
Offering Memorandum or upon conversion of convertible indebtedness) or any
material adverse change in the business, affairs, operations, properties,
financial condition or results of operations of the Company and its Subsidiaries
taken as a whole, otherwise than as set forth in the Company’s previously filed
periodic reports and other information filed with the Securities and Exchange
Commission;




d.

each of the representations and warranties of the Company contained in Exhibit B
attached hereto shall be true and correct when made and on and as of the Closing
Date, as if made on such date (except that those representations and warranties
that address matters only as of a particular date shall remain true and correct
as of such date), and all covenants and agreements herein contained to be
performed on the part of the Company and all conditions herein contained to be
fulfilled or complied with by the Company at or prior to the Closing Date shall
have been duly performed, fulfilled or complied with;  





2




--------------------------------------------------------------------------------




e.

the Placement Agent shall have received from Holland & Hart LLP, counsel to the
Company, such counsel’s written opinion addressed to the Placement Agent and the
Investor with respect to such matters as is customary in transactions such as
the offering and reasonably satisfactory to the Placement Agent;

   

f.

the Placement Agent shall have received on the Closing Date a certificate,
addressed to the Placement Agent and dated the Closing Date, of the chief
executive or chief operating officer and the chief financial officer or chief
accounting officer of the Company to the effect that:




(i)

each of the representations, warranties and agreements of the Company in this
Agreement were true and correct in all material respects when originally made
and are true and correct in all material respects as of the Closing Date; and
the Company has complied in all material respects with all agreements and
satisfied all the conditions on its part required under this Agreement to be
performed or satisfied at or prior to the Closing Date; and




(ii)

subsequent to December 15, 2010, (A) neither the Company nor any of its
Subsidiaries has sustained any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth in the Company’s periodic reports and other
information filed with the Securities and Exchange Commission, and (B) there has
not been any change in the capital stock (other than a change in the number of
outstanding shares of Common Stock due to the issuance of shares upon the
exercise of outstanding options or warrants or the conversion of convertible
indebtedness), or material change in the short-term debt or long-term debt of
the Company or any Subsidiary (other than the proposed restructuring of that
certain indebtedness in the aggregate principal amount of $15,000,000 owed to
Castlerigg Master Investments Ltd. and/or that certain indebtedness in the
aggregate principal amount of $1,000,000 owed to Leon Frenkel, as described in
the Offering Memorandum or upon conversion of convertible indebtedness), and
 there has been no material change in the financial position or results of
operation of the Company, otherwise than as set forth in the Company’s periodic
reports and other information filed with the Securities and Exchange Commission;




g.

on the Closing Date, the Company shall have furnished to the Placement Agent a
Secretary’s Certificate of the Company;




h.

the Company shall have entered into the Subscription Agreements with the
Investor and such other investors purchasing Units in the Offering for the sale
by the Company of Units resulting in gross proceeds to the Company of at least
$10,000,000, and such agreements shall be in full force and effect on the
Closing Date;  




i.

the Company shall have entered into the Escrow Agreement, and such agreement
shall be in full force and effect on the Closing Date; and




j.

prior to the Closing Date, the Company shall have furnished to the Placement
Agent such further information, certificates or documents as the Placement Agent
shall have reasonably requested.  




All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.




8.

The Investor hereby makes the following representations, warranties and
covenants to the Company:




a.

The Investor represents that (i) it has been provided with a copy of the
Confidential Private Placement Offering Memorandum dated December 17, 2010, as
supplemented by the Offering Memorandum Supplement dated December 20, 2010
thereto, with respect to the material terms of the Offering (collectively, the
“Offering Memorandum”) and the Company has made available to the Investor
periodic reports and other information filed by the Company with the Securities
and Exchange Commission, prior to or in connection with its receipt of this
Subscription Agreement, (ii) it is knowledgeable, sophisticated and experienced
in making, and is qualified to make, decisions with respect to investments in
securities representing an investment decision like that involved in the
purchase of the Units, and (iii) it does not have any agreement or
understanding, directly or indirectly, with any person or entity to distribute
any of the Units.





3




--------------------------------------------------------------------------------




b.

The Investor has the requisite corporate, limited liability company,
partnership, trust or other entity, as applicable, power and authority to enter
into this Subscription Agreement and to consummate the transactions contemplated
hereby.  The execution and delivery of this Subscription Agreement by the
Investor and the consummation by it of the transactions contemplated hereunder
have been duly authorized by all necessary action on the part of the Investor.
 This Subscription Agreement has been executed by the Investor and, when
delivered in accordance with the terms hereof, will constitute a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally, and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).




c.

The Investor understands that nothing in this Subscription Agreement or any
other materials presented to the Investor in connection with the purchase and
sale of the Units constitutes legal, tax or investment advice.  The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Units.




d.

Neither the Investor nor any Person acting on behalf of, or pursuant to any
understanding with or based upon any information received from, the Investor
has, directly or indirectly, engaged in any transactions in the securities of
the Company (including, without limitation, any Short Sales involving the
Company’s securities) since the time that the Investor was first contacted by
the Placement Agent or the Company with respect to the transactions contemplated
hereby.  “Short Sales” include, without limitation, all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or
not against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S.  broker dealers or foreign regulated brokers.  The
Investor covenants that neither it, nor any Person acting on behalf of, or
pursuant to any understanding with or based upon any information received from,
the Investor will engage in any transactions in the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Subscription Agreement are publicly disclosed.




e.

The Investor represents that, except as set forth below, (i) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (ii) it is
not, and it has no direct or indirect affiliation or association with, any NASD
member or an Associated Person (as such term is defined under the NASD
Membership and Registration Rules Section 1011) as of the date the Investor
executes this Subscription Agreement, and (iii) neither it nor any group of
investors (as identified in a public filing made with the Commission) of which
it is a member, acquired, or obtained the right to acquire, 20% or more of the
Common Stock (or securities convertible or exercisable for Common Stock) or the
voting power of the Company on a post-transaction basis.  Exceptions:




(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)




f.

The Investor, if outside the United States, will comply with all applicable laws
and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Units or has in its possession or distributes any offering
material, in all cases at its own expense.




g.

The Investor is either (i) an “accredited investor” as such term is defined in
Rule 501(a) of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), or (ii) a “qualified institutional buyer” as
term is defined in Rule 144A(a) promulgated under the Securities Act.




9.

Covenants.  The Company covenants and agrees with the Placement Agent as
follows:




a.

The Company will promptly take or cause to be taken, from time to time, such
actions as the Placement Agent may reasonably request to qualify the Units for
offering and sale under the state securities, or blue sky, laws of such states
or other jurisdictions as the Placement Agent may reasonably request and to
maintain such qualifications in effect so long as the Placement Agent may
request for the distribution of the Securities, provided, that in no event shall
the Company be obligated to qualify as a foreign corporation in any jurisdiction
in which it is not so qualified or to file a general consent to service of
process in any jurisdiction or subject itself to taxation as doing business in
any jurisdiction.  




b.

The Company will apply the net proceeds from the sale of the Units in the manner
set forth in the Offering Memorandum under the heading “Use of Proceeds.”

















--------------------------------------------------------------------------------




c.

Prior to 9:30 a.m.  Philadelphia, Pennsylvania time on the business day
immediately subsequent to the Closing Date, the Company shall issue a press
release (the “Press Release”) reasonably acceptable to the Placement Agent
disclosing the closing of the transaction contemplated hereby.




10.

Registration of the Shares; Compliance with the Securities Act




a.

The Company shall:




(i)

subject to receipt in a timely manner of necessary information from the
Investors (after prompt request from the Company to the Investors to provide
such information), prepare and file with the Securities and Exchange Commission
(“SEC”), within sixty (60) days after the Closing Date, a registration statement
on Form S-1 (the “Registration Statement”) or such other form that is then
available to the Company to enable the resale of the Shares and the shares
underlying the Warrants (collectively the “Registrable Securities”) by the
Investors from time to time in accordance with the plan of distribution to be
described therein;




(ii)

subject to receipt of necessary information from the Investors (after prompt
request from the Company to the Investors to provide such information), use its
reasonable commercial efforts to cause the Registration Statement to become
effective as soon as practicable after filing and in any event within one
hundred twenty (120) days following the date of the initial filing of the
Registration Statement;




(iii)

use its reasonable commercial efforts to prepare and file with the SEC such
amendments and supplements to the Registration Statement and the prospectus used
in connection therewith as may be necessary to keep the Registration Statement
current, effective and free from any material misstatement or omission to state
a material fact for a period (the “Registration Period”) not exceeding, with
respect to the Registrable Securities, the earlier of: (i) the date on which the
Registrable Securities may be sold without restriction or limitation pursuant to
Rule 144 promulgated under the Securities Act or any other similar rule or
regulation of the SEC that may at any time permit the holder thereof to sell
securities of the Company to the public without registration (“Rule 144”); or
(ii) such time as all shares issuable pursuant to the Warrants have been sold
pursuant to a registration statement;




(iv)

furnish to the Investor with respect to the Registrable Securities registered
under the Registration Statement such number of copies of the Registration
Statement and prospectuses in conformity with the requirements of the Securities
Act (which may be provided electronically) as the Investor may reasonably
request in order to facilitate the public sale or other disposition of all or
any of the Registrable Securities by the Investor; provided, however; that the
obligation of the Company to deliver copies of prospectuses to the Investor
shall be subject to the receipt by the Company of reasonable assurances from the
Investor that the Investor will comply with the applicable provisions of the
Securities Act and of such other securities or blue sky laws as may be
applicable in connection with any use of such prospectuses;




(v)

bear all expenses in connection with the procedures in paragraph (i) through
(iv) of this Section 10 (other than underwriting discounts or commissions,
brokers’ fees and similar selling expenses, and any other fees or expenses
incurred by the Investor, including attorney fees of the Investor) and the
registration of the Registrable Securities pursuant to the Registration
Statement; and




(vi)

advise the Investor, promptly (which advice may be provided electronically)
after it shall receive notice or obtain knowledge of the issuance of any stop
order by the SEC delaying or suspending the effectiveness of the Registration
Statement or of the initiation or threat of any proceeding for that purpose, and
it will promptly use its reasonable commercial efforts to prevent the issuance
of any stop order or to obtain its withdrawal as soon as practicable if such
stop order should be issued.




b.

The Company understands that the Investor disclaims being an underwriter, but if
the SEC deems the Investor to be an underwriter the Company shall not be
relieved of any obligations it has hereunder; provided, however, that if the
Company receives notification from the SEC that the Investor is deemed an
underwriter, then the period by which the Company is obligated to submit an
acceleration request to the SEC shall be extended to the earlier of (i) the
ninetieth (90th) day after such SEC notification, or (ii) one hundred and fifty
(150) days after the initial filing of the Registration Statement with the SEC.
If required by the rules and regulations promulgated by the SEC, the Company may
disclose the names of those Investors that may be deemed underwriters in the
Registration Statement.





2




--------------------------------------------------------------------------------




c.

In the event that the Company fails to file the Registration Statement within
the time period required pursuant to Section 10(a)(i), or the Registration
Statement is not declared effective within the time period required pursuant to
Section 10(a)(ii), and neither failure is the direct and primary result of any
Investors’ failure to provide the Company with the applicable information with
respect to such Investor as reasonably required for the filing and/or the
effectiveness of the Registration Statement, then the Company shall, on the 61st
day following the Closing Date or the 121st day following the initial filing of
the Registration Statement, as applicable, and each 30th day thereafter, as
applicable, issue to each of the Investors their ratable share (based on the
number of Shares purchased by each such Investor in the Offering) of warrants
(the “Additional Warrants”) to purchase an aggregate number of shares of Common
Stock equal to five percent (5.0%) of the Shares sold in the Offering, subject
to equitable adjustment, which Additional Warrants shall be substantially
identical to the Warrants except that the exercise price per share of Common
Stock issuable thereunder shall be equal to the price per Share paid by the
Investors in the Offering, until either the Registration Statement has been
filed or declared effective, as applicable.  The Company shall use its best
efforts to include the sale of any shares issuable upon the exercise of any
Additional Warrants, any Suspension Warrants (as defined below), and any Public
Information Failure Warrants (as defined below) in any Registration Statement
filed pursuant to this Section 10 and any amendments or supplements thereto and
the shares issuable upon the exercise of any Additional Warrants, Suspension
Warrants and Public Information Failure Warrants shall be deemed to be
“Registrable Securities” hereunder.




d.

The Investor acknowledges and agrees that any registration statement that
includes Registrable Securities may also include securities of the Company held
by other holders of the Company’s securities (“Other Holders”).  Accordingly if
the Company advises the Investor in writing that the total number of securities
to be included in such registration exceeds the amount that can be sold in (or
during the time of) such offering without delaying or jeopardizing the success
of such offering (including the price per share of the securities to be sold),
then the amount of securities to be offered for the account of the Investor, the
other investors in the Offering, and the Other Holders shall be reduced pro rata
on the basis of the relative number of securities requested to be included in
such registration by each; provided, that no such reduction shall be deemed to
limit the obligations of the Company pursuant to Section 10(c) hereof.  




11.

Transfer of Shares After Registration; Suspension.




a.

The Investor agrees that it will not effect any disposition of the Registrable
Securities or its right to obtain the Registrable Securities that would
constitute a sale within the meaning of the Securities Act except as
contemplated in the Registration Statement or as otherwise permitted by law, and
in all cases in accordance with the procedures reasonably requested by the
Company to ensure compliance with the securities laws, and that it will promptly
notify the Company of any changes in the information set forth in the
Registration Statement regarding the Investor.




b.

Except in the event that paragraph (c) below applies, the Company shall: (i) if
deemed necessary by the Company, prepare and file from time to time with the SEC
a post-effective amendment to the Registration Statement or a supplement to the
related prospectus or a supplement or amendment to any document incorporated
therein by reference or file any other required document so that such
Registration Statement will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and so that, as thereafter delivered
to purchasers of the Registrable Securities being sold thereunder, such
prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, (ii) provide the Investor copies (which may be provided
electronically) of any documents filed pursuant to Section 11(b)(i) as the
Investor may reasonably request, and (iii) inform the Investor that the Company
has complied with its obligations in Section 11(b)(i) (or that, if the Company
has filed a post-effective amendment to the Registration Statement that has not
yet been declared effective, the Company will notify the Investor to that
effect, will use its reasonable commercial efforts to secure the effectiveness
of such post-effective amendment as promptly as possible and will promptly
notify the Investor when the amendment has become effective).





3




--------------------------------------------------------------------------------




c.

Subject to paragraph (d) below, in the event (i) of any request by the SEC or
any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to a
Registration Statement or related prospectus or for additional information, (ii)
of the issuance by the SEC or any other federal or state governmental authority
of any stop order suspending the effectiveness of a Registration Statement or
the initiation of any proceedings for that purpose, (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose, or (iv) of any event or circumstance which, upon the advice of its
counsel, necessitates the making of any changes in the Registration Statement or
prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the prospectus, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; then the Company shall deliver (which delivery may occur
electronically) a certificate in writing to the Investor (the “Suspension
Notice”) to the effect of the foregoing and, upon receipt of such Suspension
Notice, the Investor will refrain from selling any Registrable Securities
pursuant to the Registration Statement (a “Suspension”) until the Investor’s
receipt of copies (which may be provided electronically) of a supplemented or
amended prospectus prepared and filed by the Company, or until it is advised in
writing by the Company that the current prospectus may be used, and has received
copies of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in any such prospectus. In the event of any
Suspension, the Company will use its reasonable commercial efforts to cause the
use of the prospectus so suspended to be resumed as soon as reasonably
practicable within twenty (20) business days after the delivery of a Suspension
Notice to the Investor.  In the event that any Suspension or Suspensions
pursuant to clauses (i) and/or (ii) above are in effect for an aggregate of more
than 15 days in a 90-day period, or any Suspension or Suspensions pursuant to
clause (iii) above is in effect for an aggregate of more than 30 days in a
90-day period, or any Suspension or Suspensions are in effect for an aggregate
of greater than 45 days in any 360-day period (each such period, a “Suspension
Period”), then, on the 16th, 31st or 46th day of each such Suspension Period, as
applicable, and on each 30th day thereafter while such applicable Suspension is
in effect, issue to each of the Investors their ratable share (based on the
number of Shares purchased by each such Investor in the Offering) of warrants
(the “Suspension Warrants”) to purchase an aggregate number of shares of Common
Stock equal to five percent (5.0%) of the Shares sold in the Offering, subject
to equitable adjustment, which Suspension Warrants shall contain the same terms
and provisions as the Additional Warrants, until such Suspension terminates.  In
addition to and without limiting any other remedies (including, without
limitation, at law or at equity) available to the Investor, the Investor shall
be entitled to specific performance in the event that the Company fails to
comply with the provisions of this Section 12(c).




d.

Provided that a Suspension is not then in effect, the Investor may sell
Registrable Securities under the Registration Statement, provided that it
arranges for delivery of a current prospectus to the transferee of such
Registrable Securities and otherwise complies with applicable federal and state
securities laws in connection with such sale.




e.

In the event of a sale of Registrable Securities by the Investor pursuant to the
Registration Statement, the Investor shall deliver to the Company’s transfer
agent such documentation as reasonably required to effect such transfer.

f.

With a view to making available to the Lender the benefits of Rule 144, the
Company agrees to:




(i)

make and keep public information available, as those terms are understood and
defined in Rule 144;




(ii)

file with the SEC in a timely manner all reports and other documents required of
the Company under the 1933 Act and the 1934 Act so long as the Company remains
subject to such requirements and the filing of such reports and other documents
is required for the applicable provisions of Rule 144; and




(iii)

furnish or make available to the holders of Registrable Securities, promptly
upon request,




(iv)

 (i) a written statement by the Company, if true, that it has complied with the
reporting requirements of Rule 144, the Securities Act and the Exchange Act or
confirm in writing that such holder can sell the Registrable Securities under
Rule 144, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested to permit such holder to
sell such securities pursuant to Rule 144 without registration.





4




--------------------------------------------------------------------------------



g.

At any time beginning on the date hereof and ending at such time that all of the
Registrable Securities can be sold either pursuant to a registration statement
or may be sold without restriction or limitation pursuant to Rule 144, if the
Company shall fail for any reason to satisfy the current public information
requirement under Rule 144 (a “Public Information Failure”) then, as partial
relief for the damages to the Investor by reason of any such delay in or
reduction of its ability to sell the Registrable Securities (which remedy shall
not be exclusive of any other remedies available at law or in equity), the
Company shall, on the date on which such Public Information Failure occurs, and
each 30th day thereafter, as applicable, issue to the Investor its ratable share
(based on the number of Shares purchased by the Investor in the Offering of
warrants (the “Public Information Failure Warrants”) to purchase an aggregate
number of shares of Common Stock equal to five percent (5%) of the aggregate
number of Shares with an exercise price and on the same terms as the warrants
issued to pursuant to Section 10(c) above.  




h.

Notwithstanding the provisions of Sections 10(c) and 11(c) with respect to the
issuance of Additional Warrants, Suspension Warrants and Public Information
Failure Warrants, respectively, the Company shall not be required to issue to
the Investors in the aggregate under all the Subscription Agreements executed
and delivered in connection with the Offering any Additional Warrants,
Suspension Warrants or Public Information Failure Warrants to the extent that
the shares of Common Stock issuable upon the exercise of all the Additional
Warrants, Suspension Warrants and Public Information Failure Warrants issued
would exceed 75% of the Shares issued in the Offering to all Investors.




12.

Indemnification.




a.

For the purpose of this Section 12:




(i)

the term “Selling Stockholder” means the Investor and any affiliate of such
Investor;




(ii)

the term “Registration Statement” shall include the prospectus in the form filed
with the SEC pursuant to Rule 424(b) of the Securities Act or filed as part of
the Registration Statement at the time of effectiveness if no Rule 424(b) filing
is required, and any exhibit, supplement or amendment included in or relating to
such Registration Statement or prospectus; and




(iii)

the term “Untrue Statement” means any untrue statement or alleged untrue
statement, or any omission or alleged omission to state in the Registration
Statement a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.




b.

The Company agrees to indemnify and hold harmless each Selling Stockholder from
and against any losses, claims, damages or liabilities to which such Selling
Stockholder may become subject (under the Securities Act or otherwise) insofar
as such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon: (i) any breach of the
representations or warranties of the Company contained herein or failure to
comply with the covenants and agreements of the Company contained herein, or
(ii) any Untrue Statement, and the Company will reimburse such Selling
Stockholder for any reasonable legal or other out-of-pocket expenses reasonably
incurred in investigating, defending or preparing to defend any such action,
proceeding or claim, or preparing to defend any such action, proceeding or
claim, provided, however, that the Company shall not be liable in any such case
to the extent that such loss, claim, damage or liability arises out of, or is
based upon, an Untrue Statement made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Selling
Stockholder specifically for use in preparation of the Registration Statement,
as amended or supplemented from time to time (including, without limitation,
information set forth in this Subscription Agreement), or the failure of such
Selling Stockholder to comply with its covenants and agreements contained in
this Agreement. The Company shall reimburse each Selling Stockholder for the
indemnifiable amounts provided for herein on demand as such expenses are
incurred.





5




--------------------------------------------------------------------------------




c.

The Investor agrees to indemnify and hold harmless the Company (and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act, each officer of the Company who signs the Registration Statement
and each director of the Company) and any other stockholder of the Company whose
shares of common stock or shares of common stock underlying warrants or other
convertible securities are included in the Registration Statement (collectively,
the “Indemnified Persons”) from and against any losses, claims, damages or
liabilities to which the Indemnified Persons may become subject (under the
Securities Act or otherwise), insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) directly arise out of
(i) any failure by the Investor to comply with the covenants and agreements
contained in this Agreement, or (ii) any Untrue Statement if such Untrue
Statement was made in reliance upon and in conformity with written information
furnished by or on behalf of the Investor specifically for use in preparation of
the Registration Statement, as amended or supplemented from time to time
(including, without limitation, information set forth in this Subscription
Agreement), and the Investor will reimburse the Indemnified Persons, as the case
may be, for any legal or other out-of-pocket expenses reasonably incurred in
investigating, defending or preparing to defend any such action, proceeding or
claim.  The Investor shall reimburse the Indemnified Persons, as the case may
be, for the indemnifiable amounts provided for herein on demand as such expenses
are incurred.  Notwithstanding the foregoing, the Investor’s aggregate
obligation to indemnify the Indemnified Persons shall be limited to the net
amount received by the Investor from the sale of the Registrable Securities less
the amount of any other claims, damages or liabilities paid by the Investor in
connection with such Investor’s sale of the Registrable Securities.




d.

Promptly after receipt by any Indemnified Persons or the Selling Stockholder, as
applicable, of a notice of a claim or the beginning of any action in respect of
which indemnity is to be sought against an indemnifying person pursuant to this
Section 12, such Indemnified Persons or the Selling Stockholder, as applicable,
shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
person will not relieve it from any liability which it may have to any
Indemnified Persons or the Selling Stockholder, as applicable, under this
Section 12 (except to the extent that such omission materially and adversely
affects the indemnifying person’s ability to defend such action) or from any
liability otherwise than under this Section 12.  Subject to the provisions
hereinafter stated, in case any such action shall be brought against an
Indemnified Persons or the Selling Stockholder, as applicable, the indemnifying
person shall be entitled to participate therein, and, to the extent that it
shall elect by written notice delivered to the Indemnified Persons or the
Selling Stockholder, as applicable, promptly after receiving the aforesaid
notice from such Indemnified Person or the Selling Stockholder, as applicable,
shall be entitled to assume the defense thereof, with counsel reasonably
satisfactory to such Indemnified Persons or the Selling Stockholder, as
applicable.  After notice from the indemnifying person to such Indemnified
Persons or the Selling Stockholder, as applicable, of its election to assume the
defense thereof, such Indemnifying Persons or the Selling Stockholder, as
applicable, shall not be liable to such Indemnified Persons or the Selling
Stockholder, as applicable, for any legal expenses subsequently incurred by such
Indemnified Persons or the Selling Stockholder, as applicable, in connection
with the defense thereof, provided, however, that if there exists or shall exist
a conflict of interest that would make it inappropriate, in the opinion of
counsel to the Indemnified Persons or the Selling Stockholder, as applicable ,
for the same counsel to represent both the Indemnified Persons or the Selling
Stockholder, as applicable, and such indemnifying person or any affiliate or
associate thereof, the Indemnified Persons or Selling Stockholder, as
applicable, shall be entitled to retain its own counsel at the expense of such
indemnifying person; provided, however, that no indemnifying person shall be
responsible for the fees and expenses of more than one separate counsel
(together with appropriate local counsel) for all Indemnified Persons or the
Selling Stockholder, as applicable. In no event shall any indemnifying person be
liable in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided
that such consent shall not be unreasonably withheld or delayed.  No
indemnifying person shall, without the prior written consent of the Indemnified
Person or the Selling Stockholder, as applicable, effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Persons or
the Selling Stockholder, as applicable, is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Persons or
the Selling Stockholder, as applicable, unless such settlement includes an
unconditional release of such indemnified person from all liability on claims
that are the subject matter of such proceeding.





6




--------------------------------------------------------------------------------




e.

If the indemnification provided for in this Section 12 is unavailable to or
insufficient to hold harmless all Indemnified Persons under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
or proceedings in respect thereof) referred to therein, then each indemnifying
person shall contribute to the amount paid or payable by such Indemnified
Persons as a result of such losses, claims, damages or liabilities (or actions
in respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Indemnified Persons on the one hand and the Investor, as well as
any other Selling Stockholders under such Registration Statement on the other in
connection with the statements or omissions or other matters which resulted in
such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations.  The relative fault shall
be determined by reference to, among other things, in the case of an Untrue
Statement, whether the Untrue Statement relates to information supplied by the
Company on the one hand or an Investor or other Selling Stockholder or
Indemnified Person on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such Untrue
Statement. The Company and the Investor agree that it would not be just and
equitable if contribution pursuant to this subsection (e) were determined by pro
rata allocation (even if the Investor, other Selling Stockholders and
Indemnified Persons were treated as one entity for such purpose) or by any other
method of allocation that does not take into account the equitable
considerations referred to above in this subsection (e).  The amount paid or
payable by an Investor, Selling Stockholder or Indemnified Persons as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (e) shall be deemed to include any legal or
other expenses reasonably incurred by such Investor, Selling Stockholder or
Indemnified Persons in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (e), none of
the Indemnified Persons, Selling Stockholders or  Investor shall be required to
contribute any amount in excess of the amount by which the net amount received
by the Indemnified Persons, Selling Stockholders or Investor from the sale of
the shares of common stock to which such loss relates exceeds the amount of any
damages that such Investor has otherwise been required to pay by reason of such
Untrue Statement. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The Investor’s obligations in this subsection to contribute
shall be in proportion to its Investor sale of Registrable Securities to which
such loss relates and shall not be joint with any other Selling Stockholders.




f.

The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 12, and are fully informed regarding said provisions.  They further
acknowledge that the provisions of this Section 12 fairly allocate the risks in
light of the ability of the parties to investigate the Company and its business
in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act and the Exchange Act.  The parties
are advised that federal or state public policy as interpreted by the courts in
certain jurisdictions may be contrary to certain of the provisions of this
Section 12, and the parties hereto hereby expressly waive and relinquish any
right or ability to assert such public policy as a defense to a claim under this
Section 12 and further agree not to attempt to assert any such defense.




g.

Each Indemnified Person, Selling Stockholder and Investor shall be deemed to be
a third party beneficiary of the provisions of this Section 12, eligible to
enforce its rights hereunder.




13.

Termination of Conditions and Obligations.  The conditions precedent imposed by
Section 11 upon the transferability of the Shares shall cease and terminate as
to any particular number of the Shares when such Shares shall have been
effectively registered under the Securities Act and sold or otherwise disposed
of in accordance with the intended method of disposition set forth in the
Registration Statement covering such Shares or at such time as an opinion of
counsel reasonably satisfactory to the Company shall have been rendered to the
effect that such conditions are not necessary in order to comply with the
Securities Act.




14.

Legend; Restrictions on Transfer.  Until such time as the Registration Statement
has been declared effective by the SEC, the certificate or certificates for the
Shares and the Warrants and any securities issued in respect of or exchange for
the Shares or Warrants) shall be subject to a legend or legends restricting
transfer under the Securities Act and referring to restrictions on transfer
herein, such legend to be substantially as follows (and any additional legend
required under the Securities Act and otherwise):




·

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE OPINION OF
COUNSEL, IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE SECURITIES,
SUCH OFFER, SALE OR TRANSFER OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.





7




--------------------------------------------------------------------------------




The Company and the Investor acknowledge and agree that the Investor may, as
permitted by law, from time to time pledge pursuant to a bona fide margin
agreement or grant a security interest in some or all of the Shares and Warrants
and, if required under the terms of such arrangement, Investor may, as permitted
by law, transfer pledged or secured Shares and Warrants to the pledgees or
secured parties. So long as Investor is not an affiliate of the Company, such a
pledge or transfer in compliance with all applicable federal and state
securities laws would not be subject to approval or consent of the Company,
provided that, upon the request of the Company, a legal opinion of legal counsel
to the pledgee, secured party or pledgor shall be obtained. At the Investor’s
sole expense, so long as the Shares and Warrants are subject to the legend
required by this Section 14, the Company will use its reasonable commercial
efforts to execute and deliver such reasonable documentation as a pledgee or
secured party of Shares and Warrants may reasonably request in connection with a
pledge or transfer of the Shares and Warrants including such amendments or
supplements to the Registration Statement and prospectus as may be reasonably
required. The foregoing does not affect Investor’s obligations pursuant to
Section 11.




15.

Indemnification of the Company and affiliates.  Notwithstanding anything else
contained herein to the contrary, the Investor hereby agrees to indemnify the
Company, the Placement Agent and their respective employees, agents, affiliates,
officers, directors, general partners, and the employees of each of them and to
hold each of them harmless from and against any and all liability, damage, cost
or expense (including reasonable attorney’s fees and costs of suit) incurred on
account of or arising out of:




a.

any material inaccuracy or omission in the Investor’s declarations,
representations and warranties as set forth herein; and




b.

the voluntary disposition of the Investor’s Shares and Warrants (or any
securities issued upon exercise thereof) in a manner contrary to his
declarations, representations and warranties as made herein.




16.

Notwithstanding any investigation made by any party to this Subscription
Agreement, all covenants, agreements, representations and warranties made by the
Company and the Investor herein will survive the execution of this Subscription
Agreement, the delivery to the Investor of the Units being purchased and the
payment therefor.  




17.

This Subscription Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.  




18.

In case any provision contained in this Subscription Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.  




19.

This Subscription Agreement will be governed by, and construed in accordance
with, the internal laws of the Commonwealth of Pennsylvania, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.




20.

All statements, requests, notices and agreements hereunder shall be in writing
shall be delivered or sent by mail, telex or facsimile transmission, and shall
be deemed sent when delivered personally or by facsimile transmission (with
receipt acknowledged), one day after delivery to a recognized overnight courier
service, or three days after deposit in the U.S. mail, certified mail, return
receipt requested, as follows:




a.

if to the Placement Agent, to:

Philadelphia Brokerage Corporation

Two Radnor Corporation Center

 

Suite 111
Radnor, Pennsylvania 19087
Attention:  Robert Fisk

Facsimile No.: (610) 975-0520




b.

if to the Company, to:

Broadcast International, Inc.
7050 Union Park Avenue
Suite 600
Salt Lake City, Utah  84047

Attention:  Rodney M. Tiede

Facsimile: (801) 562-1773




c.

If to the Investor, to the address set forth on the signature page hereto.





8




--------------------------------------------------------------------------------




21.

This Subscription Agreement may be executed in one or more counterparts
(delivery of which may be by facsimile or as “pdf” or similar attachments to an
electronic transmission), each of which will constitute an original, but all of
which, when taken together, will constitute but one instrument, and will become
effective when one or more counterparts have been signed by each party hereto
and delivered to the other parties.  




22.

The Investor acknowledges and agrees that such Investor’s receipt of the
Company’s counterpart to this Subscription Agreement shall constitute written
confirmation of the Company’s sale of Units to such Investor.  




23.

In the event that the Placement Agreement is terminated by the Placement Agent
pursuant to the terms thereof, this Subscription Agreement shall terminate
without any further action on the part of the parties hereto.  





9




--------------------------------------------------------------------------------

INVESTOR SIGNATURE PAGE




Aggregate Purchase Price to be Paid by the Investor:
 $__________________________________




Number of Units to be purchased by the Investor:
______________________________________




Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.  




Dated as of:  December __, 2010




INVESTOR




By:______________________________________________________




Print Name: _______________________________________________




Title: ____________________________________________________




Name in which
Shares and Warrants
are to be registered:_________________________________________




Mailing
Address:__________________________________________________




Address for delivery
of Shares and Warrants
(if different):_______________________________________________




Taxpayer
Identification
Number:___________________________________________________




Manner of Settlement:  As described in Section 3 of this Subscription Agreement




Agreed and Accepted this ____ day of December 2010:




BROADCAST INTERNATIONAL, INC.




By:_______________________________________________________




Title: _____________________________________________________




Acknowledged this ____ day of December 2010:




PHILADELPHIA BROKERAGE CORPORATION




By:_______________________________________________________




Title: _____________________________________________________














--------------------------------------------------------------------------------

Exhibit A

Form of Warrant

















--------------------------------------------------------------------------------

Exhibit B

Representations and Warranties of the Company




The Company represents and warrants to the Investor as of the date hereof and as
of the Closing Date, and agrees with the Investor, as follows:




a.

Due Incorporation.  The Company has been duly organized and is validly existing
as a corporation or other legal entity in good standing (or the foreign
equivalent thereof) under the laws of its jurisdiction of organization, with the
corporate power and authority to own its properties and to conduct its business
as currently being conducted and as described in the Company’s periodic reports
and other information filed with the Securities and Exchange Commission and is
duly qualified to transact business and is in good standing as a foreign
corporation or other legal entity in each other jurisdiction in which its
ownership or leasing of property or the conduct of its business requires such
qualification, except where the failure to be so qualified and in good standing
or have such power or authority (i) would not have, individually or in the
aggregate, a material adverse effect upon, the general affairs, business,
operations, properties, financial condition or results of operations of the
Company and its Subsidiaries (as defined below), taken as a whole, or (ii)
impair in any material respect the power or ability of the Company to perform
its obligations under this Agreement or to consummate any transactions
contemplated by the Agreement and the Subscription Agreements, including the
issuance and sale of the Securities (any such effect as described in clauses (i)
or (ii), a “Material Adverse Effect”).  




b.

Subsidiaries.  The Company has no significant subsidiaries (as such term is
defined in Rule 1-02 of Regulation S-X promulgated by the Commission) other than
BI Acquisitions, Inc. and Interact Devices, Inc. (each, a “Subsidiary” and
collectively, the “Subsidiaries”).  Each Subsidiary has been duly organized and
is validly existing as a corporation or other legal entity in good standing
under the laws of its jurisdiction of organization, with the corporate,. limited
liability company or other entity power and authority to own its properties and
to conduct its business as currently being conducted and as described in the
Company’s periodic reports and other information filed with the Securities and
Exchange Commission.  All of the issued and outstanding capital stock (or
similar equity interests) of each Subsidiary has been duly authorized and
validly issued and is fully paid and nonassessable and, except as described in
the Company’s periodic reports and other information filed with the Securities
and Exchange Commission, are owned by the Company, directly or through
Subsidiaries, free from liens, encumbrances and defects.  




c.

Due Authorization and Enforceability.  The Company has the full right, power and
authority to enter into this Agreement, each of the Subscription Agreements and
the Escrow Agreement, and to perform and discharge its obligations hereunder and
thereunder; and each of this Agreement, the Escrow Agreement and each
Subscription Agreement has been duly authorized, executed and delivered by the
Company, and constitutes a valid, legal and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as rights
to indemnity hereunder may be limited by federal or state securities laws and
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the rights of creditors
generally and subject to general principles of equity.  




d.

The Securities.  The issuance of each of the Shares, the Warrants, the
Additional Warrants, the Suspension Warrants, the Public Information Failure
Warrants and the shares of Common Stock issuable upon the exercise of the
Warrants, the Additional Warrants, the Suspension Warrants and the Public
Information Failure Warrants Units have been duly and validly authorized by the
Company.  The Shares, the Warrants, the Additional Warrants, the Suspension
Warrants and the Public Information Failure Warrants, when issued, delivered and
paid for in accordance with the terms of this Agreement and the Subscription
Agreements, will have been duly and validly issued and will be fully paid and
nonassessable.  The shares of common stock issuable upon the exercise of the
Warrants, the Additional Warrants, the Suspension Warrants and the Public
Information Failure Warrants, when issued, delivered and paid for upon the
exercise of such Warrants, Additional Warrants, Suspension Warrants and Public
Information Failure Warrants, as applicable, in accordance with their respective
terms, will have been duly and validly issued and will be fully paid and
nonassessable.  The Company has reserved for issuance sufficient shares of
Common Stock issuable upon the exercise of the Warrants, the Additional
Warrants, the Suspension Warrants and the Public Information Failure Warrants.
 Except as otherwise stated in the Company’s periodic reports and other
information filed with the Securities and Exchange Commission, there are no
statutory or contractual preemptive rights or other rights to subscribe for or
purchase or acquire any shares of Common Stock of the Company, which have not
been waived or complied with and will conform in all material respects to the
description thereof contained in the Company’s periodic reports and other
information filed with the Securities and Exchange Commission.

 











--------------------------------------------------------------------------------




e.

Capitalization.  As of December 15, 2010, the authorized capital stock of the
Company consists of (i) 180,000,000 shares of Common Stock, par value $.05 per
share, of which 45,759,150 shares are issued and outstanding, 5,075,864 shares
are reserved for issuance upon exercise of stock options outstanding under the
Company’s employee and director stock option plans, and 13,106,619 shares are
reserved for issuance under warrants and convertible notes; and (ii) 20,000,000
shares of preferred stock, no par value per share, none of which are issued and
outstanding.  The authorized capital stock of the Company conforms as to legal
matters to the description thereof contained in the prospectus under the caption
“Description of common stock” (and any similar sections or information, if any,
contained in the Company’s periodic reports and other information filed with the
Securities and Exchange Commission).  The issued and outstanding shares of
capital stock of the Company have been duly authorized and validly issued, are
fully paid and nonassessable, and have been issued in compliance with all
federal and state securities laws.  None of the outstanding shares of capital
stock was issued in violation of any preemptive rights, rights of first refusal
or other similar rights to subscribe for or purchase or acquire any securities
of the Company.  There are no authorized or outstanding shares of capital stock,
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable for, any
capital stock of the Company or any of its Subsidiaries other than those
described in the Company’s periodic reports and other information filed with the
Securities and Exchange Commission.  The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, as described in the Company’s periodic reports
and other information filed with the Securities and Exchange Commission,
accurately and fairly present the information required to be shown with respect
to such plans, arrangements, options and rights.  




f.

No Conflict.  The execution, delivery and performance by the Company of this
Agreement, the Subscription Agreements and the Escrow Agreement and the
consummation of the transactions contemplated hereby and thereby, including the
issuance and sale by the Company of the Units, will not (i) conflict with or
result in a breach or violation of, or constitute a default under (nor
constitute any event which with notice, lapse of time or both would result in
any breach or violation of or constitute a default under), give rise to any
right of termination or other right or the cancellation or acceleration of any
right or obligation or loss of a benefit under, or give rise to the creation or
imposition of any lien, encumbrance, security interest, claim or charge upon any
property or assets of the Company or any Subsidiary pursuant to any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any Subsidiary is a party or by which any of them or any of
their respective properties may be bound or to which any of the property or
assets of the Company or any of its Subsidiaries is subject, (ii) result in any
violation of the provisions of the charter or by-laws (or analogous governing
instrument, as applicable) of the Company or any Subsidiary, or (iii) result in
any violation of any law, statute, rule, regulation, judgment, order or decree
of any court or governmental agency or body, domestic or foreign, having
jurisdiction over the Company or its Subsidiaries or any of their properties or
assets, except, in the case of each of clauses (i) and (iii) above, for any such
conflict, breach, violation, default, lien, charge or encumbrance that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.




g.

No Consents Required.  No approval, authorization, consent or order of or
filing, qualification or registration with, any court or governmental agency or
body, foreign or domestic, which has not been made, obtained or taken and is not
in full force and effect, is required in connection with the execution, delivery
and performance of this Agreement, the Subscription Agreements and the Escrow
Agreement by the Company, the issuance and sale of the Units or the consummation
by the Company of the transactions contemplated hereby or thereby other than (i)
as may be required under the Securities Act or the Exchange Act, (ii) any
necessary qualification of the Securities under the securities or blue sky laws
of the various jurisdictions in which the Securities are being offered by the
Placement Agent or (iii) under the rules and regulations of the National
Association of Securities Dealers, Inc. (“NASD”) or the Financial Industry
Regulatory Authority (“FINRA”) in connection with the distribution of the
Securities by the Placement Agent.  




h.

Registration Rights.  Except pursuant to the transactions contemplated by this
Agreement, as described in the due diligence materials provided by the Company
to the Placement Agent, as described in the Offering Memorandum or as otherwise
described in the Company’s periodic reports and other information filed with the
Securities and Exchange Commission, there are no contracts, agreements or
understandings between the Company and any person granting such person the right
(other than rights which have been waived in writing in connection with the
transactions contemplated by this Agreement or otherwise satisfied) to require
the Company to register any securities with the Commission.  




i.

Independent Accountants.  HJ & Associates, LLC are independent public
accountants with respect to the Company as required by the Securities Act, and
the applicable published Securities Act Rules and Regulations thereunder and
Rule 3600T of the Public Company Accounting Oversight Board (“PCAOB”).











--------------------------------------------------------------------------------




j.

Commission Reports.  Since June 30, 2007, the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission pursuant to the reporting requirements of the Exchange
Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
(other than exhibits) incorporated by reference therein, being hereinafter
referred to herein as the “Exchange Act Filings”). As of their respective dates,
the Exchange Act Filings complied in all material respects with the requirements
of the Exchange Act or the Securities Act, as the case may be, and the
Securities Act Rules and Regulations or rules and regulations of the Commission
promulgated under the Exchange Act (the “Exchange Act Rules and Regulations”),
as the case may be, applicable to the Exchange Act Filings.




k.

Financial Statements.  The consolidated financial statements of the Company,
together with the related schedules and notes thereto, set forth in the
Company’s Form 10-K for the fiscal year ended December 31, 2009 and Forms 10-Q
for the fiscal quarters ended March 31, June 30 and September 30, 2010, as each
may have been amended from time to time, comply in all material respects with
the applicable requirements of the Securities Act and the Exchange Act, as
applicable, and present fairly in all material respects (i) the financial
condition of the Company and the Subsidiaries, taken as a whole, as of the dates
indicated and (ii) the consolidated results of operations, stockholders’ equity
and changes in cash flows of the Company and the Subsidiaries, taken as a whole,
for the periods therein specified; and such financial statements and related
schedules and notes thereto have been prepared in conformity with United States
generally accepted accounting principles, consistently applied throughout the
periods involved (except as otherwise stated therein and subject, in the case of
unaudited financial statements, to the absence of footnotes and normal year-end
adjustments).   

 

l.

Absence of Material Changes.  Subsequent to September 30, 2010, and except as
may be otherwise stated in this Agreement or in the Company’s periodic reports
and other information filed with the Securities and Exchange Commission, (i)
there has not been any change in the capital stock of the Company (except for
changes in the number of outstanding shares of Common Stock of the Company due
to the issuance of shares upon the exercise or conversion of securities
exercisable for, or convertible into, shares of Common Stock outstanding on the
date hereof) or long-term debt of the Company or any of its Subsidiaries or any
dividend or distribution of any kind declared, set aside for payment, paid or
made by the Company on any class of capital stock; (ii) there has not been any
material adverse change or development that would result in a material adverse
change in or affecting the general affairs, business, properties, management,
consolidated financial position, stockholders’ equity or results of operations
of the Company and its Subsidiaries taken as a whole (a “Material Adverse
Change”); and (iii) neither the Company nor any of its Subsidiaries have entered
or will enter into any transaction or agreement, not in the ordinary course of
business, that is material to the Company and its Subsidiaries taken as a whole
or incurred or will incur any liability or obligation, direct or contingent, not
in the ordinary course of business, that is material to the Company and its
Subsidiaries taken as a whole.  




m.

Legal Proceedings.  There are no legal or governmental actions, suits, claims or
proceedings pending to which the Company or any Subsidiary is or would be a
party or of which any of their respective properties is or would be subject at
law or in equity, which are required to be described in the Company’s periodic
reports and other information filed with the Securities and Exchange Commission
and are not so described therein, or which, singularly or in the aggregate, if
resolved adversely to the Company or any Subsidiary, would reasonably be likely
to result in a Material Adverse Change.  To the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.  




n.

No Violation.  Neither the Company nor any Subsidiary is in breach or violation
of or in default (nor has any event occurred which with notice, lapse of time or
both would result in any breach or violation of, or constitute a default) (i)
under the provisions of its charter or bylaws (or analogous governing
instrument, as applicable) or (ii) in the performance or observance of any term,
covenant, obligation, agreement or condition contained in any indenture,
mortgage, deed of trust, bank loan or credit agreement or other evidence of
indebtedness, or any license, lease, contract or other agreement or instrument
to which the Company or any Subsidiary is a party or by which any of them or any
of their properties may be bound or affected, or (iii) in the performance or
observance of any statute, law, rule, regulation, ordinance, judgment, order or
decree of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company, the
Subsidiaries or any of their respective properties, as applicable, except, with
respect to clauses (ii) and (iii) above, to the extent any such contravention
has been waived or would not result in a Material Adverse Effect.

  

o.

Permits.  The Company and each Subsidiary has made all filings, applications and
submissions required by, and owns or possesses all approvals, licenses,
certificates, certifications, clearances, consents, exemptions, marks,
notifications, orders, permits and other authorizations issued by, the
appropriate federal, state or foreign regulatory authorities necessary to
conduct its business as described in the Company’s periodic reports and other
information filed with the Securities and Exchange Commission (collectively,
“Permits”), except for such Permits which the failure to obtain would not have a
Material Adverse Effect (the “Immaterial Permits”), and is in compliance with
the terms and conditions of all such Permits other than the Immaterial Permits
(the “Required Permits”) except for such failure to comply that would not have a
Material Adverse Effect.  Neither the Company nor any Subsidiary has received
notice of any proceedings relating to revocation or modification of, any such
Required Permit, which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect.  











--------------------------------------------------------------------------------




p.

Not an Investment Company.  Neither the Company nor any Subsidiary is an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”), and,
after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Offering Memorandum,
neither the Company nor any Subsidiary will an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act.




q.

No Price Stabilization.  Neither the Company nor any Subsidiary nor, to the
Company’s knowledge, any of their respective officers, directors, affiliates or
controlling persons has taken or will take, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in, or which
has constituted or which might reasonably be expected to constitute the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

 

r.

Good Title to Property.  The Company and each Subsidiary has good and valid
title to all property (whether real or personal) described in the Company’s
periodic reports and other information filed with the Securities and Exchange
Commission as being owned by each of them, in each case free and clear of all
liens, claims, security interests, other encumbrances or defects (collectively,
“Liens”), except such as are described in the Company’s periodic reports and
other information filed with the Securities and Exchange Commission or those
that would not have a Material Adverse Effect.  All of the property described in
the Company’s periodic reports and other information filed with the Securities
and Exchange Commission as being held under lease by the Company or any
Subsidiary is held thereby under valid, subsisting and enforceable leases,
without any liens, restrictions, encumbrances or claims, except those that would
not have a Material Adverse Effect or do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries.  




s.

Intellectual Property Rights.  Except as set forth in the Company’s periodic
reports and other information filed with the Securities and Exchange Commission,
the Company and the Subsidiaries own or possess the right to use all patents,
trademarks, trademark registrations, service marks, service mark registrations,
trade names, copyrights, licenses, inventions, software, databases, know-how,
Internet domain names, trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures, and other
intellectual property (collectively, “Intellectual Property”) necessary to carry
on their respective businesses as currently conducted, and as proposed to be
conducted and described in the Company’s periodic reports and other information
filed with the Securities and Exchange Commission except where the failure to
own or possess the right to use would not have a Material Adverse Effect, and
the Company is not aware of any claim to the contrary or any challenge by any
other person to the rights of the Company and the Subsidiaries with respect to
the foregoing except for those that would not have a Material Adverse Effect.
 The Intellectual Property licenses described in the Company’s periodic reports
and other information filed with the Securities and Exchange Commission are
valid, binding upon, and enforceable by or against the parties thereto in
accordance to its terms.  The Company and each Subsidiary has complied in all
material respects with, and is not in breach nor has received any asserted or
threatened claim of breach of, any Intellectual Property license described in
the Company’s periodic reports and other information filed with the Securities
and Exchange Commission except for such breaches or asserted or threatened
claims of breach that would not have a Material Adverse Effect, and the Company
has no knowledge of any breach or anticipated breach by any other person to any
Intellectual Property license.  To the knowledge of the Company, the Company’s
and each Subsidiary’s businesses as now conducted and as proposed to be
conducted as set forth in the Company’s periodic reports and other information
filed with the Securities and Exchange Commission do not and will not infringe
or conflict with any patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses or other Intellectual Property or franchise
right of any person.  The Company has not received written notice of any
material claim against the Company or any Subsidiary alleging the infringement
by the Company or any of its Subsidiary of any patent, trademark, service mark,
trade name, copyright, trade secret, license in or other intellectual property
right or franchise right of any person.  The Company and each Subsidiary has
taken all reasonable steps to protect, maintain and safeguard its rights in all
Intellectual Property.  The consummation of the transactions contemplated by
this Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other person
in respect of, the Company’s or any of Subsidiary’s right to own, use, or hold
for use any of the Intellectual Property as owned, used or held for use in the
conduct of the businesses as currently conducted.  The Company and each
Subsidiary has duly and properly filed or caused to be filed with the United
States Patent and Trademark Office (the “PTO”) and applicable foreign and
international patent authorities all patent applications owned by the Company
and the Subsidiaries (the “Company Patent Applications”).  To the knowledge of
the Company, the Company and each Subsidiary has complied with the PTO’s duty of
candor and disclosure for the Company Patent Applications and has made no
material misrepresentation in the Company Patent Applications.  The Company is
not aware of any information material to a determination of patentability
regarding the Company Patent Applications not called to the attention of the PTO
or similar foreign authority.  The Company is not aware of any information not
called to the attention of the PTO or similar foreign authority that would
preclude the grant of a patent for the Company Patent Applications.  The Company
has no knowledge of any information that would preclude the Company, or as
applicable, any Subsidiary, from having clear title to the Company Patent
Applications.  











--------------------------------------------------------------------------------




t.

No Labor Disputes.  No labor problem or dispute with the employees of the
Company exists, or, to the Company’s knowledge, is threatened or imminent, which
would reasonably be expected to result in a Material Adverse Effect.  The
Company is not aware that any key employee or significant group of employees of
the Company plans to terminate employment with the Company.  




u.

Taxes.  The Company and each Subsidiary (i) has timely filed all necessary
federal, state, local and foreign income and franchise tax returns (or timely
filed applicable extensions therefore) that have been required to be filed and
(ii) is not in default in the payment of any taxes which were payable pursuant
to said returns or any assessments with respect thereto, other than any which
the Company or any Subsidiary is contesting in good faith and for which adequate
reserves have been provided.  




v.

ERISA.  The Company has fulfilled its obligations, if any, under the minimum
funding standards of Section 302 of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”) and the regulations and published interpretations
thereunder with respect to each “plan” (as defined in Section 3(3) of ERISA and
such regulations and published interpretations) in which employees of the
Company are eligible to participate and each such plan is in compliance in all
material respects with the presently applicable provisions of ERISA and such
regulations and published interpretations.  No “prohibited transaction” (as
defined in Section 406 of ERISA, or Section 4975 of the Internal Revenue Code of
1986, as amended from time to time (the “Code”)) or “accumulated funding
deficiency” (as defined in Section 302 of ERISA) or any of the events set forth
in Section 4043(b) of ERISA (other than events with respect to which the thirty
(30)-day notice requirements under Section 4043 of ERISA has been waived) has
occurred or could reasonably be expected to occur with respect to any employee
benefit plan of the Company or any Subsidiary, which could, singularly or in the
aggregate, have a Material Adverse Effect.  




w.

Compliance with Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws,
orders, rules, regulations, directives, decrees and judgments relating to the
use, treatment, storage and disposal of hazardous or toxic substances or waste
and protection of the environment which are applicable to their businesses
(“Environmental Laws”), (ii) have received and are in compliance with all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct its business; and (iii) have not received notice
of any actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, except in the case of subsections (i), (ii) and (iii) of this
subsection (w) as would not, individually or in the aggregate, have a Material
Adverse Effect.  




x.

Insurance.  The Company and each Subsidiary maintains or is covered by insurance
provided by recognized, financially sound and reputable institutions with
policies in such amounts and covering such risks as is adequate for the conduct
of its business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries.  All such
insurance is fully in force on the date hereof and will be fully in force as of
the Closing Date.  Neither the Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.  




y.

Accounting Controls.  The Company and each Subsidiary maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  Except as described in the due diligence materials
provided by the Company to the Placement Agent or as set forth in the Company’s
periodic reports and other information filed with the Securities and Exchange
Commission, since January 1, 2009, (i) HJ & Associates, LLC has not identified
any material weakness in the Company’s internal control over financial reporting
(whether or not remediated), and (ii) there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.  The Company is not aware of any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal controls.




z.

Disclosure Controls.  The Company has established, maintains and evaluates
“disclosure controls and procedures” (as such term is defined in Rule 13a-15e
and 15d-15e under the Exchange Act) that (i) are designed to ensure that
material information relating to the Company is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared, (ii) have been evaluated for
effectiveness as of the end of the Company’s last fiscal quarter; and (iii) are
effective to perform the functions for which they were established.  Since the
date of the most recent evaluation of such disclosure controls and procedures,
there have been no significant changes in internal controls or in other factors
that could significantly affect internal controls, including any corrective
actions with regard to significant deficiencies and material weakness.











--------------------------------------------------------------------------------




aa.

Contracts; Off-Balance Sheet Interests.  There is no document, contract, permit
or instrument, or off-balance sheet transaction (including without limitation,
any “variable interests” in “variable interest entities,” as such terms are
defined in Financial Accounting Standards Board Interpretation No.  46) of a
character required by the Securities Act or the Securities Act Rules and
Regulations to be described in the Company’s periodic reports and other
information filed with the Securities and Exchange Commission, which is not
described or filed as required.  The contracts described in the immediately
preceding sentence to which the Company is a party have been duly authorized,
executed and delivered by the Company, constitute valid and binding agreements
of the Company, are enforceable against and by the Company in accordance with
the terms thereof and are in full force and effect on the date hereof.

  

bb.

No Undisclosed Relationships.  No relationship, direct or indirect, exists
between or among the Company and any of its Subsidiaries on the one hand and the
directors, officers, stockholders, customers or suppliers of the Company or any
of its Subsidiaries or any of their affiliates on the other hand, which is
required to be described in the Company’s periodic reports and other information
filed with the Securities and Exchange Commission and which has not been so
described.  




cc.

Brokers Fees.  Except as described in the due diligence materials provided by
the Company to the Placement Agent or as disclosed in the Company’s periodic
reports and other information filed with the Securities and Exchange Commission,
there are no contracts, agreements or understandings between the Company and any
person (other than this Agreement) that would give rise to a valid claim against
the Company, the Subsidiaries or the Placement Agent for a brokerage commission,
finder’s fee or other like payment in connection with the offering and sale of
the Securities.  




dd.

Forward-Looking Statements.  No forward-looking statements (within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act)
contained in the Company’s periodic reports and other information filed with the
Securities and Exchange Commission has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.  




ee.

Sarbanes-Oxley Act.  The Company, and to its knowledge, all of the Company’s
directors or officers, in their capacities as such, is in compliance in all
material respects with all applicable effective provisions of the Sarbanes-Oxley
Act of 2002, as amended and any related rules and regulations promulgated by the
Commission.  Each of the principal executive officer and the principal financial
officer of the Company (or each former principal executive officer of the
Company and each former principal financial officer of the Company as
applicable) has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to all reports, schedules, forms, statements and
other documents required to be filed by it with the Commission.  For purposes of
the preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes-Oxley Act.
 




ff.

Foreign Corrupt Practices.  Neither the Company nor, to the Company’s knowledge,
any other person associated with or acting on behalf of the Company, including
without limitation any director, officer, agent or employee of the Company or
its Subsidiaries has, directly or indirectly, during the last five years, while
acting on behalf of the Company or on behalf of the Company’s Subsidiaries after
the Subsidiary was acquired by the Company (i) used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity or failed to disclose fully any contribution in violation
of law, (ii) made any payment to any federal or state governmental officer or
official, or other person charged with similar public or quasi-public duties,
other than payments required or permitted by the laws of the United States or
any jurisdiction thereof, (iii) violated or is in violation of any provision of
the U.S.  Foreign Corrupt Practices Act of 1977, as amended or (iv) made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment.  




gg.

Currency and Foreign Transactions. The operations of the Company and its
 Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
except where a failure to comply with such requirements, statutes, rules,
regulations or guidelines could not reasonably be expected to have a Material
Adverse Effect, and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the Company’s knowledge, threatened.




hh.

No Sanctioned Employees.  Neither the Company nor any Subsidiary nor, to the
Company’s knowledge, any director, officer, agent, employee or affiliate of the
Company or its Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.











--------------------------------------------------------------------------------




ii.

NASD Affiliations.  Except as described in the due diligence materials provided
by the Company to the Placement Agent, neither the Company nor any Subsidiary
nor any of their affiliates (within the meaning of NASD Conduct Rule
2720(b)(1)(a)) directly or indirectly controls, is controlled by, or is under
common control with, or is an associated person (within the meaning of Article
I, Section 1(e)(e) of the By-laws of the NASD) of, any member firm of the NASD.
 




jj.

Trading Market.  Assuming the accuracy of the representations of the Investors
in the Subscription Agreements, no approval of the shareholders of the Company
under the rules and regulations of any trading market is required for the
Company to issue and deliver to the Investors the Units.












